The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sample collection material of claim 6 and the resealable plastic bag of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Phuengmongkolchaikij in view of Teschendorf (US 2013/0172778).  In the paper Phuengmongkolchaikij investigated the effectiveness of using 70% ethanol (v/v) and 100% isopropanol (v/v) to prevent or delay microbial growth on cotton swabs containing biological evidence and their effects on the subsequent STR analysis.  The alcohols were applied on cotton swabs as moistening agent prior to collection of dried saliva stains.  The cotton swabs were then packaged immediately in sealable plastic bags and stored at room temperature (27–29 °C) for up to 5 days to simulate improper storage conditions.  DNA was extracted and then amplified using AmpFLSTR® Identifiler® Plus PCR Amplification kit to obtain STR profiles (see sections 2.3 and 2.4).  The results showed no observable fungal growth on any of the swabs moistened with 70% ethanol (v/v) or 100% isopropanol (v/v), and full STR profiles could be obtained from these swabs, while the growth was observed on swabs moistened with sterile deionized water after 5 days.  The outcome of this study could be used to suggest an alternative DNA evidence collection and storage method in remote areas where samples must be transported in non-ideal conditions to central labs for analysis.  The summary teaches that based on the results in this study, 70% ethanol and 100% isopropanol showed ability to delay fungal growth on biological swabs for up to 5 days at room temperature.  An additional benefit of using alcohol as moistening solution is that the reagent evaporates quickly, and therefore can help shorten or skip the swab drying step.  Although effects from the types of biological evidence, higher storage temperatures, and types of surfaces still need to be further investigated, the results suggested that, in combination with using 70% ethanol or 100% isopropanol as swab moistening agent, plastic bags could be used as containers when better-ventilated packaging, such as cardboard boxes, is not available.  This would be a useful alternative evidence collection and storage method for remote areas where samples must be transported in non-ideal conditions to central labs for analysis. Phuengmongkolchaikij does not teach having an alcohol in the bag.  
In the patent publication Teschendorf teaches methods and systems for medical home testing.  In one embodiment, the device includes a case member, a plunger member, an accumulator member and a handle member.  The case member has a first distal end portion and a first proximal end portion.  The first distal end portion has a distal opening and the first proximal end portion has an aperture.  The plunger member is sized and configured for sliding through the aperture.  The plunger member has a second distal end portion configured to slide within the case member.  The accumulator member is disposed in the case member adjacent the plunger member.  The accumulator member is compressed by the case member and configured for sliding through the distal opening as the plunger slides through the aperture.  The handle member is attached to the accumulator member and extends through the plunger member.   With respect to figure 5, a collection receptacle 500 is disclosed.  The collection receptacle 500 is sized and configured to receive the accumulator member 106.  The collection receptacle 500 may be a rigid member comprised of polypropylene, for example.  The collection receptacle 500 may be a tubular receptacle with an interior sized to receive the accumulator member 106 with minimal or no compression.  A cap member 502 may be placed over an open end of the collection receptacle 500 to contain the accumulator member 106 and/or a preservation fluid 504.  The cap member 502 may be snapped or screwed onto the collection receptacle 500.  The preservation fluid 504 may be a solution for preserving the collected cells.  Examples of the preservation fluid 504 include denatured 95% ethyl alcohol.  However, other types of preservations fluids may also be used.  With regard to figure 6, a kit 600 is disclosed, according to an example embodiment.  The kit 600 may include the cell collection device 100 (see figure 1), the collection receptacle 500 (see figure 5), and a transport container 602.  The transport container 602 has an interior for retaining the collection receptacle 500 with the accumulator member 106 during shipment.  The transport container 602 may include a label 604 on an exterior that is pre-addressed for a laboratory or health care provider, for example.  The transport container 602 may be sealed for shipping using an adhesive and/or a zip-lock mechanism.  The adhesive may be moisture-activated or have a removable protective layer thereon.  The transport container 602 may be composed of plastic, paper or a combination thereof.  A protective film to shield the collection receptacle 500 from light may be included in the transport container 602.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate an amount of the alcohol into the bag of Phuengmongkolchaikij because as shown by Teschendorf such an incorporation would have been expected to perform the preservative function even when an alcohol was not used as the wetting solution and Phuengmongkolchaikij clearly points to this method as a means to preserve samples in situations when the treatment may include storage under less than favorable conditions.  Determining the amount of alcohol would have been within the capability of one of ordinary skill in the art.  With specific reference to claims 3 and 4, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use an appropriately sized jar and lid such as taught by Teschendorf in the Phuengmongkolchaikij system and methods because of its recognized use for the same purpose as taught by Teschendorf.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Phuengmongkolchaikij in view of Teschendorf as applied to claim 1 above, and further in view of Juhn (US 4,334,538) or Wolff (US 5.050.616). Phuengmongkolchaikij does not teach a sample lid having a straw and an exit tube.  
In the patent Juhn teaches an aspirator for manually collecting liquid samples, particularly for medical purposes, comprising a handle connected to a vacuum source and having a sample collection vial fitting into a cavity in the handle with a finger control vent in the cavity and having a tubing to function as the probe for the sample to be collected, the tubing leading into the sample collection vial.  Elements 11, 12, 13 and 6 constitutes a sample lid with a straw and an exit tube for the collection vial 15.  
In the patent Wolff teaches a fluid sampling device for sampling and collecting biological fluids from membrane bounded areas of a subject includes a buffering chamber to which a vacuum is applied, a sampling tube connector, a storage tube connector and a vent (see figure 1).  In operation the vent is closed to apply the vacuum to a sampling tube (11) connected to the sample tube connector to draw a sample into the buffering chamber.  The drawn fluid flows under gravitational force into a storage tube (12) attached to the storage tube connector.  The device is particularly useful for sampling and collecting submandibular and sublingual saliva.  The device as shown in figure 3 constitutes a sample lid with a straw and an exit tube for the storage tube.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the system of Phuengmongkolchaikij with a sample lid with a straw and an exit tube for the storage tube as taught by Juhn or Wolff that interfaces with the container/bag of Phuengmongkolchaikij because Juhn and Wolff show that collecting samples can be performed in other ways that provide the sample directly into a collection container.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art show various forms of collection containers and methods of their use to collect biological samples.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797